TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2015



                                       NO. 03-13-00332-CV


                              Gordon G. McWatt, D.O., Appellant

                                                  v.

                   David Mattax, Texas Commissioner of Insurance;
             Ryan Brannan, Commissioner of Workers' Compensation; and
      Texas Department of Insurance, Division of Workers' Compensation, Appellees




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 21, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.